     Case 1:20-cv-01233-NONE-EPG Document 28 Filed 01/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELIA M. HAYES,                                   No. 1:20-cv-01233-NONE-EPG
12                       Plaintiff,
13           v.                                         ORDER DENYING MOTION TO FOR
                                                        LEAVE TO AMEND WITHOUT PREJUDICE
14    COSTCO WHOLESALE
      CORPORATION, et al.,                              (ECF No. 26)
15
                         Defendants.
16

17          On January 15, 2021, Plaintiff Delia M. Hayes filed a motion for leave to amend the

18   amended complaint. (ECF No. 26). On January 19, 2021, Defendants Costco Wholesale

19   Corporation, Paul Cano and Jim Harris, Jr., filed a response, indicating that they do not oppose

20   Plaintiff’s motion, so long as Plaintiff makes claims only under the Americans with Disabilities

21   Act (ADA) and Unruh Act and files the amended complaint within 30 days. (ECF No. 27).

22          Under Federal Rule of Civil Procedure 15(a)(2), “a party may amend its pleading only

23   with the opposing party’s written consent or the court’s leave.” Here, however, Defendants do

24   not consent to Plaintiff’s request. Instead, Defendants gave a conditional consent that Plaintiff

25   can amend her complaint only as to the ADA and Unruh Act claims. Thus, Plaintiff may not

26   automatically amend her complaint under Rule 15(a).

27          Plaintiff also has not submitted a proposed amended complaint. The Eastern District of

28   California’s local rules require that a party include such a proposed complaint in a motion for
                                                       1
     Case 1:20-cv-01233-NONE-EPG Document 28 Filed 01/19/21 Page 2 of 2


 1   leave to amend the complaint that requires leave of the court, as this one does:

 2              If filing a document requires leave of court, such as an amended complaint after
                the time to amend as a matter of course has expired, counsel shall attach the
 3
                document proposed to be filed as an exhibit to moving papers seeking such leave
 4              and lodge a proposed order as required by these Rules. If the Court grants the
                motion, counsel shall file and serve the document in accordance with these Rules
 5              and the Federal Rules of Civil and Criminal Procedure.
 6   Local Rule 137(c).

 7              The Court will therefore deny Plaintiff’s motion, without prejudice. This order does not

 8   prohibit Plaintiff from filing another motion for leave to amend her complaint in accordance with

 9   the Local Rules.

10              In addition, this order does not prohibit Plaintiff and Defendant from filing a stipulation

11   concerning the terms pursuant to which she may amend her complaint, for example agreeing that

12   Plaintiff may file an amended complaint only to the ADA and Unruh Act claims.

13              The Court notes that the Court’s findings and recommendations are currently pending,

14   (ECF No. 25), and the deadline has not yet expired to file objections. Neither side has filed

15   objections to the findings and recommendations, which are due January 26, 2021. The findings

16   and recommendations recommended granting leave to amend only the ADA and Unruh Act

17   claims and dismissing other claims with prejudice. To the extent that Plaintiff objects to the

18   Findings and Recommendations on the basis that dismissal of all claims should be without

19   prejudice and with leave to amend, Plaintiff should file objections explaining this, including what

20   Plaintiff could assert in an amended complaint to cure the deficiencies in the current complaint.1

21              Accordingly, it is HEREBY ORDERED that Plaintiff’s motion for leave to amend (ECF

22   No. 26) is DENIED, WITHOUT PREJUDICE.
     IT IS SO ORDERED.
23

24          Dated:       January 19, 2021                                     /s/
                                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28   1
         If Plaintiff needs additional time to file such objections, she should file a motion for extension of time.


                                                                     2
